This is an appeal from an order of the District Court of Johnson County, fixing the bail of appellant at the sum of five thousand dollars.
The testimony heard by the learned trial court seems to show without dispute rape upon a female under the age of consent, she being shown to be twelve years old at the time. The case is not before us upon any showing of an effort and failure to make the bail required. The offense is one for which a very grave penalty might be inflicted. We are not impressed with the fact that the discretion of the trial judge was so abused as to lead us to reverse his judgment.
The judgment is affirmed.
Affirmed.